Justice FRYE
concurring in part, dissenting in part.
I concur in the majority’s conclusion that defendant is entitled to a new trial. However, for the reasons stated in my concurring opinion in State v. Garner, 331 N.C. 491, 417 S.E.2d 502 (1992), I dissent from the Court’s conclusion that the resolution of the question of the admissibility of the handgun under the inevitable discovery exception to the exclusionary rule will be controlled by Pope I insofar as the evidence offered on remand coincides with the evidence in Pope I. I believe the handgun should be admitted at defendant’s new trial only if the State shows by clear and convincing evidence that the handgun would have been inevitably *118discovered by the police or by someone who would have turned it over to the police. Such evidence was not presented in Pope I.